DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-13 and linking claim 14) in the reply filed on 5/13/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, and 9-1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Radosavljevic et al (US 2019/0371886 and Radosavljevic hereinafter) in view of Shank et al (US 10192779 and Shank hereinafter).
As to claims 1, 2, 4-6, and 9-13: Radosavljevic discloses [claim 1] a structure comprising: a semiconductor substrate (102; [0017]) comprised of a single-crystal semiconductor material (Fig. 1A; [0051]; 102 can be single crystal silicon); a layer stack (104; [0017]) on the semiconductor substrate, the layer stack including a first layer (104) comprised of a first III-V compound semiconductor material (104 can be GaN; [0017]); [claim 2] wherein the single-crystal semiconductor material of the semiconductor substrate is oriented with a <111> surface normal (Fig. 1A; [0051]; normal will be oriented <111>); [claim 9] further comprising: an active device (106; [0017]) including a gate electrode (112; [0017]) on the layer stack; [claim 10] wherein the active device is a high-electron-mobility transistor ([0032]; device can be a HEMT); [claim 13] wherein the first III-V compound semiconductor material (104; [0017] and [0018]) is gallium nitride.  
Radosavljevic fails to expressly disclose [claim 1] a polycrystalline layer in the semiconductor substrate, the polycrystalline layer extending laterally beneath the layer stack; [claim 4] wherein the polycrystalline layer includes an upper boundary and a lower boundary, and the semiconductor substrate includes a top surface and a layer of the single-crystal semiconductor material between the top surface and the upper boundary of the polycrystalline layer; [claim 6] wherein the polycrystalline layer includes a first section having a first thickness and a second section having a second thickness that is greater than the first thickness; [claim 11] further comprising: an interconnect structure over the layer stack and the polycrystalline layer; and a passive device in the interconnect structure.  
Shank discloses a transistor device comprising [claim 1] a polycrystalline layer (32 and 34; col. 3, lines 63-67, col. 4, lines 1-2, and col. 4, lines 25-30) in the semiconductor substrate, the polycrystalline layer extending laterally beneath the layer stack (Fig. 4); [claim 4] wherein the polycrystalline layer (32 and 34) includes an upper boundary (upper boundary is the top of 32) and a lower boundary, and the semiconductor substrate includes a top surface and a layer of the single-crystal semiconductor material (26; col. 3, lines 45-52) between the top surface and the upper boundary of the polycrystalline layer; [claim 6] wherein the polycrystalline layer includes a first section (32) having a first thickness and a second section (34) having a second thickness that is greater than the first thickness; [claim 11] further comprising: an interconnect structure (40; col. 5, lines 39-50) over the layer stack and the polycrystalline layer; and a passive device (52; col. 5, lines 39-50) in the interconnect structure.  
When the polycrystalline layer 32 and 34 of Shank is used to modify Radosavljevic, the layer 32 and 34 will be formed in the entire silicon substrate of Radosavljevic and be under the first layer of GaN.
Given the teachings of Shank, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Radosavljevic by employing the well known or conventional features of transistor fabrication, such as displayed by Shank, by employing a polysilicon layer in a single crystal substrate (which will be below the GaN layer of Radosavljevic) in order to reduce leakage and improve linearity of overlying active devices (col. 4, lines 35-38).
As to the interconnect structure and passive device, a person having ordinary skill in the art before the effective filing date of the claimed invention would have had it within his or her ordinary capabilities to include the interconnect structure, to allow for external connection to the active device, and the passive device, to allow for energy storage if the passive device is a capacitor, as all the components were well known in the art and the combination of which would have yielded predictable results, namely the benefits already mentioned.
As to [claim 5], wherein the first III-V compound semiconductor material of the first layer has a crystal structure that is substantially single crystal, there exists only a finite number of crystal structures (e.g. single crystal, poly crystal, amorphous). Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing single crystal structure from the known finite list of crystal structures; if this leads to the anticipated success, in the instant case a material that allows for a desired level of conductivity in a transistor, it is likely the product not of innovation but of ordinary skill.
As to [claim 12], wherein the layer stack includes a second layer comprised of a second III-V compound semiconductor material, and the second III-V compound semiconductor material has a different composition than the first III-V compound semiconductor material, as in [0051] Radosavljevic discloses that the transistor can be a HEMT, inherently there will be two compound semiconductor materials of different compositions as HEMTs use heterojunctions between two different compound semiconductors to form a channel layer. 

As to claim 14: Radosavljevic discloses a method comprising: a semiconductor substrate (102; [0017]) comprised of a single-crystal semiconductor material (Fig. 1A; [0051]; 102 can be single crystal silicon); and forming a layer stack (104; [0017]) on the semiconductor substrate, wherein the layer stack includes a layer (104) comprised of a III-V compound semiconductor material (104 can be GaN; [0017]).
Radosavljevic fails to expressly disclose forming a polycrystalline layer in a semiconductor substrate, and the polycrystalline layer extends laterally beneath the layer stack.
When the polycrystalline layer 32 and 34 of Shank is used to modify Radosavljevic, the layer 32 and 34 will be formed in the entire silicon substrate of Radosavljevic and be under the first layer of GaN.
Given the teachings of Shank, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Radosavljevic by employing the well known or conventional features of transistor fabrication, such as displayed by Shank, by employing a polysilicon layer in a single crystal substrate (which will be below the GaN layer of Radosavljevic) in order to reduce leakage and improve linearity of overlying active devices (col. 4, lines 35-38).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Radosavljevic in view of Shank as applied to claim 2 above, and further in view of Seacrist et al (TW 202006835 and Seacrist hereinafter).
Although the structure disclosed by Radosavljevic in view of Shank shows substantial features of the claimed invention (discussed in paragraph 8 above), it fails to expressly disclose:
wherein the polycrystalline layer has an electrical resistivity that is within a range of 10,000 ohm-cm to 1,000,000 ohm-cm.
	Seacrist discloses on the bottom of page 9, top of page 10 that a polysilicon well formed in a substrate can have a resistivity from 500 ohm-cm to 100,000 ohm-cm.
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the resistivity of the polysilicon in the substrate to be within the disclosed range of Seacrist, which overlaps with the claimed range, in order to provide a polysilicon layer with a desired resistivity; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813